Citation Nr: 0609054	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-17 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical & Regional Office 
(RO) in Fort Harrison, Montana

THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) healthcare system.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active duty from July 1960 to June 1963.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2003 
determination of the Department of Veterans Affairs (VA) 
Medical & Regional Office (RO) in Fort Harrison, Montana, 
which denied the veteran's application for enrollment in the 
VA healthcare system.  He perfected a timely appeal to that 
decision.  


FINDINGS OF FACT

1.  The veteran has no service-connected disabilities and he 
has no special eligibility attributes that qualify him for an 
improved priority group, based on his level of income, other 
than priority group 8.  

2.  The veteran's application for enrollment in the VA 
healthcare system (VA Form 10-10EZ) was received after 
January 17, 2003.  


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA medical health care system.  
38 U.S.C.A. §§ 1705, 1710, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 17.36 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty-to-
assist nor the duty-to-notify provisions of the VCAA are 
implicated.  The Court has also recognized that enactment of 
the VCAA does not affect matters before it on appeal from the 
Board when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In any event, the Board finds that the duties to notify and 
to assist the claimant were met in this case.  The appellant 
has been informed on multiple occasions by the RO, including 
by decision letter and the statement of the case (SOC), of 
the types of evidence which are necessary to establish 
eligibility for VA medical benefits under his claim.  This 
evidence was duly considered by the RO when it issued the 
December 2003 decision letter and the March 2004 SOC.  

Therefore, the Board finds that, to whatever the VCAA might 
be applicable herein, no useful purpose would be served by 
remanding this matter for more evidentiary or procedural 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).  

II.  Factual background.

The veteran contends that the VAMC was wrong in denying him 
enrollment in, and access to, VA medical care benefits.  The 
veteran asserts that he initially entered the VA system back 
in 1967, when he underwent surgery at a VA hospital.  The 
veteran maintains that the amount of time he served on active 
duty in France should be counted in determining eligibility 
for medical benefits.  The veteran indicates that he is 
currently unable to work; therefore, he is on a limited 
income.  

The facts of this case are not in dispute.  The veteran had 
active service from July 1960 to June 1963.  The character of 
his service was honorable.  He has not established service 
connection for any disability.  He was not a prisoner of war 
and was not awarded a Purple Heart.  He has not alleged that 
he has any condition related to exposure to a toxic substance 
or ionizing radiation, or a disorder associated with service 
in the Southwest Asia theatre of operations.  He has not 
alleged that he has a permanent severely disabling injury or 
condition that compromises his ability to carry out the 
activities of daily living and requires the use of personal 
or mechanical assistance to leave home or bed or requires 
constant supervision to avoid physical harm.  

The veteran's Application for Health Benefits (VA Form 10-
10EZ) was received at the VA Medical Center on November 25, 
2003.  The veteran included all his financial information as 
part of the required income-based means test.  The veteran 
does not contend that the information he provided in his 
application was incorrect.  The Form 10-10EZ also indicated 
that the veteran was married with no dependents.  He reported 
in his application that he had income of $7,800, his wife had 
income of $12,000, Social Security benefits of $4,200, cash 
in the bank totaling $75,000, and stocks and bonds valued at 
$5,000.  The veteran also indicated that they paid $5,000 in 
nonreimbursed medical expenses the prior year.  Based on this 
information, the veteran was assigned to Priority Group 8 and 
VAMC determined that he was not eligible for VA medical care.  
The VAMC noted that the Secretary had determined that 
enrollment of Priority Group 8 veterans had been suspended 
for those who applied for care on or after January 17, 2003.  

By letter dated in January 2004, the veteran was informed 
that he may qualify for a hardship determination and could 
possibly qualify for care that way.  He was provided with and 
asked to complete a financial status worksheet in order to be 
considered for hardship, based on his inability to work.  
However, the veteran did not return the financial 
information.  

III.  Legal Analysis-Eligibility for VA Medical Care.

A veteran may apply to be enrolled in the VA healthcare 
system at any time; however, the veteran who wishes to be 
enrolled must apply by submitting a completed VA application 
for health benefits to a VA medical facility.  38 C.F.R. 
§ 17.36(d) (2005).  In general, a veteran must be enrolled in 
the VA healthcare system as a condition for receiving medical 
benefits.  38 U.S.C.A. §§ 1705(c) (1), 1710 (West 2002 & 
Supp. 2005); 38 C.F.R. § 17.36(a) (2005).  The Secretary 
determines which categories of veterans are eligible to be 
enrolled, based upon enumerated priorities.  38 U.S.C.A. 
§ 1705 (West 2002 & Supp. 2005); 38 C.F.R. § 17.36(b) (2005).  
The Secretary will determine which categories of veterans are 
eligible to be enrolled based on the following order of 
priority as listed at 38 C.F.R. § 17.36(b):

(1) Veterans with a singular or combined rating of 50 percent 
or greater based on one or more service-connected 
disabilities or unemployability.  

(2) Veterans with a singular or combined rating of 30 percent 
or 40 percent based on one or more service-connected 
disabilities.  

(3) Veterans who are former prisoners of war; veterans 
awarded the Purple Heart; veterans with a singular or 
combined rating of 10 percent or 20 percent based on one or 
more service-connected disabilities; veterans who were 
discharged or released from active military service for a 
disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 
U.S.C.A.§  1151; veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C. 1151, but 
only to the extent that such veterans' continuing eligibility 
for that care is provided for in the judgment or settlement 
described in 38 U.S.C. 1151; veterans whose entitlement to 
disability compensation is suspended because of the receipt 
of military retired pay; and veterans receiving compensation 
at the 10 percent rating level based on multiple 
noncompensable service-connected disabilities that clearly 
interfere with normal employability.  

(4) Veterans who receive increased pension based on their 
need for regular aid and attendance or by reason of being 
permanently housebound and other veterans who are determined 
to be catastrophically disabled by the Chief of Staff (or 
equivalent clinical official) at the VA facility where they 
were examined.

(5) Veterans not covered by paragraphs (b)(1) through (b)(4) 
of this section who are determined to be unable to defray the 
expenses of necessary care under 38 U.S.C. 1722(a).

(6) Veterans of the Mexican border period or of World War I; 
veterans solely seeking care for a disorder associated with 
exposure to a toxic substance or radiation, for a disorder 
associated with service in the Southwest Asia theater of 
operations during the Gulf War, or for any illness associated 
with service in combat in a war after the Gulf War or during 
a period of hostility after November 11, 1998, as provided 
and limited in 38 U.S.C. 1710(e); and veterans with 0 percent 
service-connected disabilities who are nevertheless 
compensated, including veterans receiving compensation for 
inactive tuberculosis.

(7) Veterans who agree to pay to the United States the 
applicable co-payment determined under 38 U.S.C. 1710(f) and 
1710(g) if their income for the previous year constitutes 
"low income" under the geographical income limits established 
by the U.S. Department of Housing and Urban Development [HUD] 
for the fiscal year that ended on September 30 of the 
previous calendar year.  For purposes of this paragraph, VA 
will determine the income of veterans (to include the income 
of their spouses and dependents) using the rules in §§ 3.271, 
3.272, 3.273, and 3.276. After determining the veterans' 
income and the number of persons in the veterans' family 
(including only the spouse and dependent children), VA will 
compare their income with the current applicable "low-income" 
income limit for the public housing and section 8 programs in 
their area that the U.S. Department of Housing and Urban 
Development publishes pursuant to 42 U.S.C. 1437a (b) (2).  
If the veteran's income is below the applicable "low-income" 
income limits for the area in which the veteran resides, the 
veteran will be considered to have "low income" for purposes 
of this paragraph.  To avoid a hardship to a veteran, VA may 
use the projected income for the current year of the veteran, 
spouse, and dependent children if the projected income is 
below the "low income" income limit referenced above.  This 
category is further prioritized into the following 
subcategories: (i) Noncompensable zero percent service- 
connected veterans who are in an enrolled status on a 
specified date announced in a Federal Register document 
promulgated under paragraph (c) of this section and who 
subsequently do not request disenrollment; (ii) Nonservice-
connected veterans who are in an enrolled status on a 
specified date announced in a Federal Register document 
promulgated under paragraph (c) of this section and who 
subsequently do not request disenrollment; (iii) 
Noncompensable zero percent service-connected veterans not 
included in paragraph (b)(7)(i) of this section; and (iv) 
Nonservice-connected veterans not included in paragraph 
(b)(7)(ii) of this section.  

(8) Veterans not included in priority category 4 or 7, who 
are eligible for care only if they agree to pay to the United 
States the applicable co-payment determined under 38 U.S.C. 
1710(f) and 1710(g).  This category is further prioritized 
into the following subcategories: (i) Noncompensable zero 
percent service-connected veterans who are in an enrolled 
status on a specified date announced in a Federal Register 
document promulgated under paragraph (c) of this section and 
who subsequently do not request disenrollment; (ii) 
Nonservice-connected veterans who are in an enrolled status 
on a specified date announced in a Federal Register document 
promulgated under paragraph (c) of this section and who 
subsequently do not request disenrollment; (iii) 
Noncompensable zero percent service-connected veterans not 
included in paragraph (b)(8)(i) of this section; and (iv) 
Nonservice-connected veterans not included in paragraph 
(b)(8)(ii) of this section.  38 C.F.R. § 17.36(b).  

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary is required to 
make an annual decision as to enrollment in VA's healthcare 
system.  In that regard, 38 C.F.R. § 17.36(c) (1) (2005) 
provides that it is anticipated that the Secretary will, 
before August 1 of each year, announce in paragraph [38 
C.F.R. § 17.36] (c) (2) which categories of veterans are 
eligible to be enrolled.  

The Secretary promulgated an interim final rule in January 
2003.  See 68 Fed. Reg. 2,670-73 (Jan. 17, 2003).  The rule 
suspended the enrollment of additional veterans who are in 
the lowest statutory enrollment category (priority category 
8).  The effective date of the rule is January 17, 2003.  In 
short, after that date additional priority category 8 
veterans will not be enrolled.  38 C.F.R. § 17.36(c) (2) 
(2005).  This rule will remain in effect unless it is changed 
by a rulemaking document in accordance with 38 C.F.R. 
§ 17.36(c) (1).  Id.  



Analysis.

The Board is cognizant of the veteran's assertions indicating 
that he is unable to work and, therefore, has limited income.  
Nonetheless, the veteran has provided no information to 
suggest that he is eligible for treatment based on a low-
income status.  As noted above, the information provided by 
the veteran on his application for Health Benefits, dated in 
December 2003, does not qualify him for an improved priority 
group enrollment.  See Application for Health Benefits, VA 
Form 10-10EZ; see also, January 2004 Statement of the Case 
furnishing veteran with the reasons and bases for the denial.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  As noted above, 
the veteran was asked to provide financial information for 
consideration of hardship; however, he failed to provide that 
information.  Given the foregoing, the veteran's Priority 
Group 8 status precludes him from eligibility for enrollment 
in the VA health care system.  

Based on the evidence of record, the highest priority group 
that the veteran is qualified for is priority group 8.  VA 
did not receive the requisite application for VA medical care 
until at the earliest November 25, 2003.  Regulations at 38 
C.F.R. § 17.36(c) prohibit enrollment of priority group 8 
members whose applications are received after January 17, 
2003.  Therefore, the veteran's claim must be denied.  While 
the veteran has argued as a matter of equity he should 
receive VA medical care, the Board's decisions are controlled 
by law, regulation, instructions from the Secretary, and 
precedent opinions of VA General Counsel.  38 U.S.C.A. 
§ 7104(c).  As law and regulations prohibit the benefit 
sought by the veteran, his claim must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.)  Lastly, in regrd to the 
assertion of treatment in 1967, the AOJ did inform the 
veteran that the enrollment process was not automatic prior 
to 1996. 


ORDER

Eligibility for enrollment in the VA medical health care 
system is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


